Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 24, 27, 29-31, 35-41, and 45 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 24, 27, 29, 30, and 35-41, the closest prior art of record fails to teach the features of claim 24: “wherein the validation pattern exhibits a predefined character that is related to autocorrelation between valid measurement values of the validation pattern; and determining, by the remote computerized system, the validity of the monitoring system,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Note that Mueller et al. (US 20200053353 A1; cited previously) teaches a method for validating a monitoring system, involving generating and sending modified test pattern as the validation information. The modified test pattern may be a response, that is, a reply to the challenge in the form of a corresponding reply bit pattern. There is no teaching or suggestion the pattern to be related to autocorrelation between valid measurement values of the validation pattern as claimed.

Claim 45 is allowed by analogy to claim 24.

Regarding claims 31, the closest prior art of record fails to teach the features: “wherein the validation pattern comprises sequences of monotonically changing valid measurement values, wherein the validation pattern exhibits a predefined character that is a saw tooth pattern; and determining, by the remote computerized system, the validity of the monitoring system; wherein the determining comprises searching for the predefined character,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Note that Mueller et al. involves generating and sending modified test pattern as the validation information by a monitoring system to a remote system. On the other hand, FRÅNBERG et al. (WO 2017212464 A1) teaches comparing a sawtooth pattern of a graph of the calculated PPO2 values with expected values of sawtooth pattern of a graph of PPO2 values to determine a validity of an oxygen sensor. However, FRÅNBERG et al. is for a particular oxygen sensor in a breathing apparatus used for diving purpose. There is no motivation to send the sensed data with the validation information to a remote system for validation while a user is diving with the breathing apparatus. Mueller et al. and FRÅNBERG et al. are in different fields of application and there is no motivation to combine them.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857